UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2449


EMANUELLA NKEM NNADOZIE,

                    Plaintiff - Appellant,

             v.

MANORCARE HEALTH SERVICES, LLC; HCR MANOR CARE SERVICES,
INC.; MANORCARE - WOODBRIDGE VALLEY MD, LLC; MANORCARE
HEALTH SERVICES - WOODBRIDGE VALLEY; HEARTLAND
EMPLOYMENT SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cv-00391-JFM)


Submitted: September 25, 2017                               Decided: October 11, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leizer Z. Goldsmith, Kyle G. Ingram, THE GOLDSMITH LAW FIRM, LLC,
Washington, D.C., for Appellant. Paul J. Kennedy, LITTLER MENDELSON, P.C.,
Washington, D.C.; Rachelle E. Hill, LITTLER MENDELSON, P.C., Denver, Colorado,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Emanuella Nkem Nnadozie seeks to appeal the district court’s order granting

summary judgment to her former employer, Heartland Employment Services (“HES”), on

her race discrimination, retaliation, and harassment claims raised pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42 U.S.C.

§ 1981 (2012). Before addressing the merits of Nnadozie’s appeal, we first must be

assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “Ordinarily, a district

court order is not final until it has resolved all claims as to all parties.” Porter, 803 F.3d

at 696 (internal quotation marks omitted); see Fed. R. Civ. P. 54(b). Generally, “a final

decision is one that ends the litigation on the merits and leaves nothing for the court to do

but execute the judgment.” Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l Union

of Operating Eng’rs & Participating Emp’rs, 134 S. Ct. 773, 779 (2014) (internal

quotation marks omitted). “Regardless of the label given a district court decision, if it

appears from the record that the district court has not adjudicated all of the issues in a

case, then there is no final order.” Porter, 803 F.3d at 696.

       The district court’s memorandum and order granting HES’s motion for summary

judgment only addressed Nnadozie’s discrimination claim. Nnadozie’s complaint clearly

alleged discrimination, retaliation, and harassment claims, HES moved for summary

judgment on these claims, and Nnadozie filed an opposition to HES’s motion contending

                                              3
that a genuine dispute of material fact precluded summary judgment on all three claims.

Because the district court failed to resolve the retaliation and harassment claims, we lack

jurisdiction over this appeal. See id. at 695, 699.

       Accordingly, we dismiss the appeal as interlocutory. We express no opinion

regarding the merits of Nnadozie’s claims. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                              4